t c no united_states tax_court roberta borenstein petitioner v commissioner of internal revenue respondent docket no filed date p’s return for the taxable_year was originally due on date she requested and received a six-month extension of time to file that return by virtue of that extension the due_date for filing her return was date p made tax_payments for totaling dollar_figure all of these payments were deemed made on date see sec_6513 p did not file a return for by date or during the ensu- ing months on date r issued p a notice_of_deficiency for on date shortly before filing her petition p submitted a delinquent_return for that reported a tax_liability of dollar_figure p and r agree that p for has a deficiency of dollar_figure and an over- payment of dollar_figure r contends that p is not entitled under sec_6511 and b b to a credit or refund of this overpayment because her tax_payments were made outside the applicable lookback period keyed to the date on which the notice_of_deficiency was mailed p contends that she is eligible for the three-year lookback period specified in the final sentence of sec_6512 and that she is entitled to a refund of dollar_figure under that provision held p is not eligible for the three-year lookback period specified in the final sentence of sec_6512 because the notice_of_deficiency was not mailed to her during the third year after the due_date with extensions for filing the return of tax held further p did not file her income_tax return be- fore the notice_of_deficiency was issued and did not pay her tax_liability within two years of the mailing of the notice_of_deficiency this court therefore lacks jurisdiction to award a refund_or_credit of p’s dollar_figure overpayment for kendall c jones and joseph m depew for petitioner bartholomew cirenza and william j gregg for respondent a memorandum amici curiae was filed by t keith fogg and w edward afield as attorneys for the philip c cook low-income taxpayer clinic and the harvard federal tax clinic opinion lauber judge the parties submitted this case for decision without trial under rule in a stipulation of settled issues they have agreed that petitioner has a deficiency of dollar_figure for the taxable_year and an overpayment of dollar_figure the question remaining for decision is whether we have jurisdiction to determine a refund_or_credit of this overpayment sec_6512 grants this court jurisdiction to determine an overpay- ment for a year for which the court has also determined a deficiency or has decid- ed that there is no deficiency however sec_6512 places a limit on the amount of credit or refund that may be allowed that limit is determined by the amount of tax that was paid during one of three lookback periods from the date on which the notice_of_deficiency was mailed the question we must decide is whether petitioner who did not file a timely return is limited to the two-year lookback period in sec_6511 and b b or instead is eligible for the three-year lookback period specified in the final sen- tence of sec_6512 although we are sympathetic to petitioner’s position 1all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar we are unable to conclude that her situation falls within the scope of that provision when we construe it according to its plain meaning we accordingly have no alternative but to hold that she is not entitled to a refund_or_credit of the stipulated overpayment of dollar_figure background there is no dispute as to the following facts which are drawn from the par- ties’ stipulation of settled issues stipulation of facts and attached exhibits peti- tioner resided in connecticut when she filed her petition petitioner’s federal_income_tax return for was originally due for filing on date on that date she secured a six-month extension of time to file that return see sec_6081 by virtue of that extension the due_date for her return was date as of date petitioner had made toward her expected tax_liability estimated_tax payments aggregating dollar_figure she enclosed an additional payment of dollar_figure with her extension request thus as of date her tax_payments for totaled dollar_figure that total amount was deemed paid on date see sec_6513 petitioner made no subsequent payments toward her tax_liability petitioner did not file a return for by the date due_date or during the ensuing months on date the internal_revenue_service irs or respondent sent her a timely notice_of_deficiency that determined a defi- ciency of dollar_figure and additions to tax under sec_6651 and and the bulk of the omitted income generating this deficiency stemmed from gross_proceeds from securities sales on date she timely peti- tioned this court shortly before filing her petition petitioner submitted to the irs philadel- phia pennsylvania service_center a delinquent_return for this return filed on date reported an income_tax_liability of dollar_figure which the parties agree is correct because petitioner did not submit this return until after the notice_of_deficiency was issued her deficiency for is dollar_figure the parties agree that she is not liable for additions to tax under sec_6651 or but that she is liable for a dollar_figure addition_to_tax under sec_6654 the return petitioner filed on date reported an overpayment of dollar_figure at no time before filing that return had petitioner submitted a claim_for_refund of any portion of this overpayment the parties have since stipulated that petitioner’s correct overpayment for is dollar_figure viz dollar_figure in total pay- ments minus the dollar_figure tax_liability the question we must decide is whether petitioner is entitled to a credit or refund of this overpayment discussion the taxpayer bears the burden of proving her entitlement to a refund_or_credit rule a butts v commissioner tcmemo_2015_74 109_tcm_1392 petitioners do not contend that the burden_of_proof should shift to respondent under sec_7491 in any event because the question pre- sented is solely one of law the burden_of_proof is irrelevant see eg 115_tc_523 i governing statutory framework once this court has jurisdiction over a deficiency case sec_6512 provides that if the court finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the court shall have jurisdiction to deter- mine the amount of such overpayment in that event the amount of the overpayment shall when the decision of the tax_court has become final be cred- ited or refunded to the taxpayer ibid the general_rule set forth above is subject_to the proviso in sec_6512 captioned limit on amount of credit or refund as the supreme court noted when interpreting this provision years ago the statutory scheme is not elegant but is arguably straightforward 516_us_235 sec_6512 provides that n o such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid within one of three specified time periods the parties agree that the time period relevant here is set forth in sec_6512 subparagraph b refers to tax paid within the period which would be ap- plicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment sec_2section b a is inapplicable here because it refers to tax paid after the mailing of the notice_of_deficiency petitioner paid the tax at issue on date more than two years before the notice_of_deficiency was mailed sec_6512 is likewise inapplicable because it refers to tax paid within the limitations_period for a claim_for_refund filed before the date of the mailing of the notice_of_deficiency petitioner’s only claim_for_refund took the form of her delinquent return which was submitted on date more than two months after the mailing of the notice_of_deficiency on date 3the filing of a return reporting an overpayment generally constitutes the filing of a claim_for_refund mcgregor v united_states ct_cl sec_301_6402-3 proced admin regs but the converse is not true for the deemed claim_for_refund under sec_6512 that deemed claim does not constitute a deemed return lundy u s pincite as a result sec_6512 does not incorporate a uniform 3-year look-back period for tax_court cases id pincite c and d sets forth special rules that have no application to this case the parties accordingly agree that as relevant here subparagraph b incorporates the lookback periods of sec_6511 sec_6511 provides for two alternative lookback periods a three- year period and a two-year period butts t c m cch pincite5 see sec_6511 and b as the supreme court has explained the statute di- rects the tax_court to determine the applicable_period by inquiring into the timeli- ness of a hypothetical claim_for_refund filed ‘on the date of the mailing of the no- tice of deficiency ’ lundy u s pincite quoting sec_6512 see butts t c m cch pincite sec_6511 defines the applicable lookback period where a re- fund claim was filed within years from the time the return was filed sec_6511 cross-referenced in sec_6511 here the hypothetical refund claim is deemed to have been filed on date when the notice of defi- ciency was mailed and petitioner’s delinquent return was filed two months later on date because the hypothetical refund claim was filed before the tax_return it was not filed within years from the time the return was filed sec_6511 governs situations where the period of limitations has been extended by agreement sec_6511 sets forth special rules for among other things bad_debt losses net operating losses and foreign tax_credits as sec_6511 requires see lundy u s pincite this will often be the result in the case of nonfilers like petitioner here they frequently will not have filed a return if at all until after a notice_of_deficiency was mailed to them where the lookback period in sec_6511 does not apply the ap- plicable lookback period is that specified in sec_6511 if the claim was not filed within such 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim petitioner’s hypothetical refund claim is deemed to have been filed on date and she made her dollar_figure tax payment on date more than two years previously because no portion of the tax was paid within the two-year lookback period prescribed by sec_6511 no credit or refund would be allowable for petitioner’s dollar_figure overpayment under sec_6512 as in- terpreted by the supreme court in lundy see lundy u s pincite holding that in the case of a nonfiler the proper application of sec_6512 requires that a 2-year look-back period be applied in response to the supreme court’s decision in lundy congress amended sec_6512 see taxpayer_relief_act_of_1997 pub_l_no sec_1282 and b stat pincite8 this amendment essentially overturned lundy 120_tc_5 and provided a three-year rather than a two-year lookback period in certain circumstances where no return had been timely filed see butts t c m cch pincite n this amendment is codified in the final sentence of sec_6512 as follows in a case described in subparagraph b where the date of the mailing of the notice_of_deficiency is during the third year after the due_date with extensions for filing the return of tax and no return was filed before such date the applicable_period under subsections a and b of sec_6511 shall be years congress made this amendment effective for taxable years that ended after date see brosi t c pincite it is this provision upon which petition- er relies in contending that she is entitled to a three-year lookback period which would yield a refund of her dollar_figure overpayment we turn now to the proper con- struction of this provision ii analysis a respondent’s position respondent offers what he believes to be a plain language interpretation of the final sentence of sec_6512 in his view the parenthetical phrase with extensions modifies due_date here the due_date with extensions for filing the return of tax was date pursuant to the automatic_extension petitioner received to file her return the third year after that date began on date but the notice_of_deficiency was mailed on date that date was during the second year not during the third year after the due_date with extensions for filing the re- turn as the amendment requires respondent accordingly contends that the exception set forth in the final sentence of sec_6512 does not apply with the result that a refund_or_credit of petitioner’s dollar_figure overpayment is barred by the two-year lookback rule generally applicable to nonfilers this case is one of first impression because it is the first time this court has been called upon to interpret the final sentence of sec_6512 as applied to the fact pattern presented here however statements in our prior cases support or are at least consistent with respondent’s position that the parenthetical phrase with extensions modifies due_date the immediately preceding noun in petty v commissioner tcmemo_2010_63 99_tcm_1248 the taxpayer received a four-month extension of time until date to file her return she never filed a return and the irs sent her a notice of de- 5the fact pattern presented here--ie where the notice_of_deficiency was mailed to a nonfiling taxpayer during the second year after the extended due_date for filing the return--was before the court in 115_tc_316 however the statutory amendment we are considering did not apply in that case because it involved a calendar taxable_year brosi t c pincite noting that this amendment was effective for taxable years ending after date see healer t c pincite ficiency on date interpreting the final sentence of sec_6512 as added by congress in we held that a three-year lookback period applied because the notice_of_deficiency was mailed during the third year after the ex- tended due_date for filing petitioner’s return the due_date for filing petitioner’s tax_return was date because the notice_of_deficiency was mailed in the third year after the due_date with extensions for filing the tax_return the applicable_period during which an overpayment may be refunded under sec_6512 and sec_6511 i sec_3 years from the date on which the notice_of_deficiency was mailed see sec_6512 flush language id t c m cch pincite on two other occasions we have interpreted the final sentence of sec_6512 as applied to taxpayers who did not secure extensions of time to file see 123_tc_132 n butts supra dic- ta in these cases appear consistent with respondent’s position that the parenthetical phrase with extensions modifies due_date we have discovered no prior opin- ion of this court or of any other court that suggests anything to the contrary b petitioner’s position petitioner and amici curiae urge us to reject respondent’s interpretation of the statute although they advance a variety of arguments they begin with a prac- tical observation which is best illustrated by a series of hypotheticals petitioner paid her tax on date if the notice_of_deficiency had been mailed between that date and date she would be allowed a refund under the two-year lookback rule in sec_6512 and sec_6511 if the notice_of_deficiency had been mailed between october 6in zarky we simply noted that under the final sentence of sec_6512 the notice_of_deficiency must have been mailed to the taxpayer during the third year after the due_date for filing his return t c pincite in butts tcmemo_2015_74 the irs mailed the notices of deficiency on date during the fourth year after the original due_date of the return we held that the taxpayers did not qualify for a three-year lookback period noting the due_date for petitioners’ tax_return was date and no facts in the record indicate that petitioners sought or obtained a filing extension id pincite n 7amici curiae rely heavily on krape v commissioner tcmemo_2007_ 93_tcm_1239 but that case did not involve the statutory amendment at issue here the taxpayer there filed a delinquent_return before the irs mailed him a notice_of_deficiency so the final sentence of sec_6512 could not possibly have applied rather the court in krape was applying the general lookback rules of sec_6511 and sec_6512 and date she would be allowed a refund under the three-year lookback rule in the final sentence of sec_6512 as construed by respond- ent that is because the notice_of_deficiency would then have been mailed during the third year after the due_date with extensions for filing the return sec_6512 but if the notice_of_deficiency was mailed between april and date--ie during the second half of the second year after the extended due_date as was true here--we would be unable to allow a refund under respondent’s construc- tion of the statute the result according to petitioner would be a six-month black hole period into which tax refunds disappear when a nonfiling taxpayer se- cures an extension of time to file according to amici curiae the idea that the tax_court should somehow be stripped of contiguous jurisdiction to issue refunds is unreasonable unsound and incongruous the arguments that petitioner and amici curiae advance against this result begin as they must with the text of the statute t he starting point for interpret- 8if the notice_of_deficiency had been mailed between april and date the final sentence of sec_6512 as construed by respondent would apply to petitioner but because all of her tax_payments were deemed made on date they would lie beyond the three-year lookback period specified in the final sentence of sec_6512 thus none of her payments would be eligible for refund see infra pp ing a statute is the language of the statute itself absent a clearly expressed legis- lative intention to the contrary that language must ordinarily be regarded as con- clusive 447_us_102 when the words of a statute are unambiguous ‘judicial inquiry is complete ’ 503_us_249 quoting 449_us_424 c ourts must presume that a legislature says in a statute what it means and means in a statute what it says id pincite petitioner’s textual argument focuses on the parenthetical with exten- sions as it appears in the longer phrase during the third year after the due_date with extensions for filing the return of tax respondent contends that this parenthetical phrase modifies due_date the immediately preceding noun peti- tioner contends that with extensions should be taken instead to modify the third year a noun phrase that appears earlier in the sentence in that event the third year would be determined by reference to the original due_date for her return and would be prolonged to include the six-month extension period alternatively petitioner contends that with extensions should be taken to modify years the last two words in the sentence in that event sec_6512 would afford taxpayers a maximum lookback period not of three years but of years un- der either of these interpretations petitioner would get her refund we find neither of these constructions plausible from the standpoint of nor- mal english syntax a modifying phrase is normally read to modify the nearest plausible antecedent this rule is typically referred to as the last antecedent rule see eg 540_us_20 a limiting clause or phrase should ordinarily be read as modifying only the noun or phrase that it immediately follows 791_f3d_265 2d cir 749_f3d_148 2d cir 416_f3d_176 2d cir antonin scalia bryan a garner reading law the interpretation of legal text sec_144 this rule_of construction we think is especially powerful when the modify- ing phrase is embedded within a longer grammatical unit that has a familiar mean- ing or is a term of art here with extensions is embedded within the phrase due_date for filing the return of tax phrases similar to this appear through- out the code see eg sec_172 providing that an election shall be made by the due_date including extensions of time for filing the taxpayer’s return sec_408a t he due_date is the date prescribed by law including extensions of time for filing the taxpayer’s return in this tax context it seems clear that the phrase with extensions must modify due_date and must refer to extensions of time for filing the return of tax wholly apart from sentence structure construing with extensions to modi- fy due_date results in a more logical and natural reading congress knows that due dates for filing tax returns can be extended with extensions is thus read quite naturally to modify due_date years on the other hand do not have ex- tensions they cannot be extended but invariably end months after they begin congress is thus unlikely to have intended with extensions to modify years or the third year in a similar vein amici curiae urge that we consult the dictionary to learn that the preposition with has among its accepted meanings inclusive of but unless the parenthetical phrase is read to modify something other than due_date making this substitution does not help petitioner the due_date inclusive of ex- tensions for filing the return of tax was date--the same date pro- duced by respondent’s construction of the statute in effect amici curiae argue that we should view inclusive of as modifying the gestalt of the entire sentence ie the sentence should be read generously to be inclusive of taxpayers like petitioner that is not how prepositions work alternatively petitioner contends that we should interpret the final sentence of sec_6512 in conjunction with sec_6511 the latter pro- vision refers to tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the re- turn in petitioner’s words the lookback period under this provision is three years plus the period of any extension of time ie the extension is tacked on to the normal three-year period petitioner urges that we should construe the final sentence of sec_6512 the same way ie to add the extension period to the end of the lookback period when the notice_of_deficiency is issued in the third year after the initial due_date of the return we find this argument unpersuasive first it is just a different way of stat- ing petitioner’s threshold argument namely that the parenthetical phrase with extensions does not modify due_date the immediately preceding noun but rather modifies years a noun phrase that appears at the end of the sentence after intervening words we have rejected that argument for the reasons pre- viously stated second petitioner’s argument ignores a significant difference in how the two statutory provisions are drafted in sec_6511 congress prescribed a variable lookback period and defined it as equal to years plus the period of any extension of time for filing the return in the final sentence of sec_6512 by contrast congress prescribed a fixed lookback period years and provided that this lookback period would apply if the irs issued the notice_of_deficiency during a specified 12-month window of time namely during the third year the starting date for that third year is to be determined by reference to the due_date with extensions for filing the return of tax there is no textual justification in the final sentence of sec_6512 for interpreting with extensions as ex- panding a time period as opposed to defining a commencement_date third creating a lookback period of years as petitioner urges is at odds with the legislative_history sec_6511 has always provided alter- native lookback periods set forth in paragraphs a and b respectively and sec_6512 has always incorporated those two alternative periods by reference in acting to overturn lundy which had applied the two-year lookback period of sec_6511 congress opted for a fixed three-year lookback period see h_r rept no pincite 1997_4_cb_319 9the reference in the final sentence of sec_6512 to the applicable_period under subsections a and b of sec_6511 is clearly a reference to the lookback period under sec_6511 and not the limitations_period under sec_6511 see lundy u s pincite holding that the restrictions of sec_6512 governing the tax court’s authority to award a refund of overpaid taxes incorporate only the look-back period and not the filing deadline from sec_6511 stating that the amendment was designed to provide that the 3-year ‘look back’ rule rather than the 2-year ‘look back’ rule should apply there is no evidence that congress intended to create a lookback period of up to monthsdollar_figure petitioner next contends that her interpretation even if problematic on the plain meaning front is supported by the statute’s legislative_history statutory text is ambiguous where the ordinary and common meaning of the statutory language supports more than one interpretation 116_tc_87 where statutory language is ambiguous we may consult legislative_history to assist us in interpreting the language in question ibid we do not find the statutory text at issue to be ambiguous the phrase due_date with extensions for filing the return of tax does not have two possible 10two other principles caution against embracing the countertextual inter- pretation that petitioner and amici curiae urge first as the supreme court noted in lundy u s pincite this court’s ability to allow refunds of overpayments was codified by congress as a limit on our jurisdiction see sec_6512 and as a court of limited jurisdiction we may exercise jurisdiction only to the extent expressly authorized by congress 126_tc_1 declining to extend our collection_due_process jurisdiction to determine overpayments or order credits or refunds second by amending sec_6512 in to permit more liberal credit and refund of taxes paid congress was to that extent enacting a waiver of sovereign immunity such waiv- ers generally are strictly construed 563_us_277 a waiver of sovereign immunity ‘will be strictly construed in terms of its scope in favor of the sovereign ’ quoting 518_us_187 meanings rather we find it to have a single unambiguous meaning when con- strued in accordance with the ordinary language that congress employed peti- tioner seeks to inject ambiguity into this statute by positing that with extensions modifies other words that appear earlier or later in the sentence but because this interpretation does violence to the rules of ordinary english syntax it does not create an ambiguity in any event the legislative_history does not have the force that petitioner attributes to it congress in added a new final sentence to sec_6512 for the express purpose of overturning the supreme court’s construction of sec_6512 in lundy by amending the statute petitioner says congress intended to treat all nonfiling taxpayers with overpayments the same during the three-year period following the initial due dates of their returns under respond- ent’s plain meaning’ interpretation of the statute however nonfilers are treated differently depending on whether or not a filing extension was secured amici curiae argue that this result contradicts the congressional intent to ‘eliminate disparate treatment’ of taxpayers the legislative_history does not have the specificity or establish the breadth of purpose that petitioner asserts and we find the legislative_history insufficient to countermand the plain meaning of the words congress enacted in proposing the amendment the house report contrasted a taxpayer who does not file a return before a notice_of_deficiency is issued with an identical taxpayer who files a return by the date the notice is issued h_r rept no supra pincite c b vol pincite under lundy the former taxpayer would be subject_to a two- year lookback period while the latter would generally benefit from a three-year lookback period the report stated as the only express justification for the amendment that t he committee believes that it is appropriate to eliminate this disparate treatment ibid contrary to petitioner’s view this legislative_history does not establish con- gressional intent that all nonfilers be treated identically during the three-year period following the initial due dates of their returns nor does it establish intent that all nonfilers be treated the same without regard to whether they secured ex- tensions of time to file it is true that the taxpayer in lundy had not obtained an extension of time to file and the legislative_history nowhere mentions extensions of time to file but this does not mean as petitioner urges that the final flush language of sec_6512 should be interpreted so as to not inject filing ex- tensions into the lookback period mechanism quite the contrary since con- gress placed the phrase with extensions immediately after due_date congress itself injected filing extensions into the lookback period mechanism finally if we reject petitioner’s textual arguments and interpret the last sen- tence of sec_6512 according to the plain meaning urged by respondent petitioner contends that the statute would produce an absurd result the anti- absurdity canon of construction dates back many years see rector of holy trinity 143_us_457 if a literal construc- tion of the words of a statute be absurd the act must be so construed as to avoid the absurdity scalia garner supra pincite a provision may be either disregarded or judicially corrected as an error if failing to do so would result in a disposition that no reasonable person could approve 2a sutherland stat- utes and statutory construction sec_46 7th ed the anti-absurdity canon while of ancient pedigree is invoked by courts nowadays quite rarely in order for a party to show that a plain meaning con- struction of a statute would render it absurd the party must show that the result 11the supreme court in lundy disregarded a fair body of legislative_history arguably supporting a result opposite to that which it reached see u s pincite thomas j dissenting instead the majority believed itself bound by the terms congress chose to use when it drafted the statute id pincite like the majority in lundy we think it appropriate to construe sec_6512 accord- ing to the plain language that congress employed would be so gross as to shock the general moral or common sense 282_us_55 see 95_tc_495 citing harrelson as supplying the relevant stan- dard but upholding the plain language construction of the statute aff’d 12_f3d_1005 10th cir there are very few supreme court cases in which the anti-absurdity doc- trine arguably played a significant role in 490_us_504 the court declined to construe a federal rule_of evidence ac- cording to its plain language finding that language ambiguous and concluding that a literal reading would compel an odd result id pincite but another canon of construction was also relevant there namely that a statute regulation or rule should be construed to avoid constitutional problems see id pincite scalia j concurring noting that the rule at issue if interpreted literally produces an ab- surd and perhaps unconstitutional result see also nlrb v catholic bishop of chi 440_us_490 a n act of congress ought not be construed to violate the constitution if any other possible construction remains available 2a sutherland statutes and statutory construction sec_45 7th ed dollar_figure 12other supreme court cases have discussed though not literally invoked the anti-absurdity doctrine when construing statutes to avoid potentially uncon- continued in the absence of constitutional concerns the supreme court in recent de- cades has consistently held that unless a statute has conflicting provisions or ambiguous language the court’s role is to interpret the language of the statute enacted by congress 534_us_438 indeed the court has rejected challenges to statutes that have linguistically sound readings even though the result on substantive grounds may have struck some ob- servers as odd see eg 545_us_353 holding that the statute_of_limitations for collateral attacks on criminal convictions may expire before the decision supporting the challenge became applicable although a plain-language interpretation of the final sentence of sec_6512 produces an odd result in certain factual circumstances it does not render the operation of the statutory amendment as a whole absurd the amendment fully achieves congress’ remedial purpose for all taxpayers who do not seek extensions of time to file their returns for taxpayers who obtain exten- sions of time to file and do file their returns the amendment works no disadvant- age and for taxpayers who obtain extensions of time to file but neglect to file continued stitutional outcomes see eg 513_us_64 491_us_440 their returns the amendment as drafted may or may not be disadvantageous de- pending on when the irs happens to mail them a notice_of_deficiency if the phrase with extensions were to modify the third year as petition- er urges it would help a subset of nonfilers including petitioner the notice of de- ficiency in this case which was mailed on date would then have been mailed during the third year with extensions after date the original due_date for filing her return she would thus benefit from the three-year lookback period but the manner in which congress drafted the amendment means that this benefit would be limited in scope assume another subset of taxpayers situ- ated similarly to petitioner except that their notices of deficiency were mailed be- tween april and date the notices of deficiency would then have been mailed during the third year with extensions after date the original due_date for filing their returns although the final sentence of sec_6512 would apply to them it unfortunately would not help them that is because it prescribes a fixed three-year lookback period which would not reach tax_payments deemed made on date see sec_6513 as a result they would not be entitled to any refunds for the amendment to help both sets of taxpayers the phrase with extensions would need to modify not only the third year which appear words earlier but also years which appear words later to have it modi- fy either would violate normal english syntax to have it modify both would be a linguistic impossibility see 316_us_4 we must be wary against interpolating our notions of policy in the interstices of legislative provisions in short the amendment as enacted by congress does not produce ab- surd results rather because of what seems inartful drafting it has one or more gaps in coverage as has often been said courts should not attempt to fill statu- tory gaps in order to fashion judicial remedies see 540_us_526 if congress enacted into law something different from what it intended then it should amend the statute to conform it to its intent 511_us_39 kennedy j concurring it is beyond our province to rescue congress from its drafting errors and to provide what we might think is the preferred result anyone who has managed to plod thus far through this opinion will under- stand that the statutory provisions we are construing are extremely technical and complex it is possible that the drafters of the amendment did not think through all of the ramifications of congress’ decision to inject filing extensions into the lookback period mechanism as petitioner puts it but wittingly or un- wittingly congress placed the words with extensions in the text of the statute immediately after due_date we must give meaning to those words the text enacted by congress makes syntactic sense and has an unambig- uous meaning construing that text according to its plain meaning does not pro- duce a result so gross as to shock the general moral or common sense harrel- son u s pincite our unwillingness to soften the import of congress’ chosen words even if we believe the words lead to a harsh outcome is longstanding it re- sults from ‘deference to the supremacy of the legislature ’ lamie u s pincite quoting 471_us_84 to reflect the foregoing decision will be entered for respondent
